Citation Nr: 1538710	
Decision Date: 09/10/15    Archive Date: 09/18/15

DOCKET NO.  13-25 388A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a pancreas disorder, to include pancreatitis.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include a mood disorder, posttraumatic stress disorder (PTSD), schizoaffective disorder, adjustment disorder, and depressive disorder. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel



INTRODUCTION

The Veteran served on active duty from March 1967 to January 1970.  This appeal comes before the Board of Veterans' Appeals (Board) from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida (RO).

Given the nature of the evidence, the Board has recharacterized the issue of entitlement to service connection for a mood disorder.  The issue of entitlement to service connection for an acquired psychiatric disorder, to include a mood disorder, posttraumatic stress disorder (PTSD), schizoaffective disorder, adjustment disorder, and depressive disorder is noted on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The issue of entitlement to service connection for an acquired psychiatric disorder, to include a mood disorder, PTSD schizoaffective disorder, adjustment disorder, and depressive disorder, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence of record does not show a current pancreas disorder that is related to the Veteran's active duty service.


CONCLUSION OF LAW

Pancreas disorder was not incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).




REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the issue denied herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

Prior to initial adjudication of the Veteran's claim, the RO's December 2010 letter advised the Veteran of the foregoing elements of the notice requirements.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The letter provided the Veteran with notice of the type of evidence necessary to establish a disability rating or effective date for the disability on appeal.  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, including the opportunity to present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007).

In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records, VA outpatient treatment records, and private treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Moreover, the Veteran was provided an adequate medical examination.  

Finally, as there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.

Service connection may be established for disability resulting from injury or disease incurred in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

The Veteran contends that he has a current pancreatitis disorder that began during service. 

The Veteran's service treatment records include a February 1967 induction examination, which is negative for complaints of, or a diagnosis of a pancreas disorder.  A September 1969 hospital record notes the Veteran's report of upper abdominal pain, diarrhea, and fever; the diagnosis was acute pancreatitis.  The record notes that the Veteran was treated for acute pancreatitis and was completely free of symptoms at the time of discharge.  An October 1969 record notes that the Veteran's acute pancreatitis was treated and improved.  The January 1970 separation examination notes the Veteran's report of stomach, liver or intestinal trouble.  The examiner noted that the Veteran was treated for pancreatitis during service that had resolved; there was no current diagnosis. 

Post-service records include the report of an April 2011 VA pancreas 
examination.  At the time, the Veteran reported that he developed acute pancreatitis during service, in October 1969.  He reported that at the time of the diagnosis that he was drinking alcohol, and had since recovered with no current problems.  Upon examination and review of the claims file, the examiner found that the Veteran had a normal pancreas.

VA outpatient treatment records dated in December 2012 through December 2014 are negative for complaints, treatment, or a diagnosis of a pancreas disorder. 

While the Veteran's statements are competent evidence as to whether he experienced abdominal pain during service and after service, and to describe the extent of any symptomatology, there is no evidence that he possesses the requisite medical training or expertise necessary to render his statements as competent evidence on matters such as medical diagnosis or medical causation.  See Cromley v. Brown, 7 Vet. App. 376, 379 (1995).  The Veteran's statements are not competent evidence to diagnose a pancreas disorder or to link the claimed disorder to his military service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran reported the events in service and after service, and described the symptoms he experienced to the VA examiner, who considered this competent evidence and, based on their ability, knowledge, and experience in the medical field, provided a competent medical opinion that the Veteran did not have a current diagnosis of a pancreas disorder.  

Congress has specifically limited entitlement to service-connection benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  See Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  Here, although the Veteran complains of abdominal pain, the evidence does not show that the Veteran has a pancreas disorder, nor has such a diagnosis been present at any time during the period of the appeal.  Thus, without a current diagnosis of pancreas disorder, service connection is not warranted.

In reaching this decision, the Board has considered the benefit of the doubt doctrine when making these findings, but as discussed above, the preponderance of the evidence is against the Veteran's claim for entitlement to a pancreas disorder.  38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a pancreas disorder is denied.


REMAND

The Veteran contends that his current psychiatric disorders are related to his horrible experiences during active service.  In this regard, in an August 2011 statement, he reported that he witnessed service members sexually abuse other service members.  The Veteran further reported that he witnessed multiple service members use illegal drugs.  In addition, he said he experienced a lot of racism because of his Hispanic background.  The Veteran concluded that he was afraid to leave the base because he feared that he would be physically abused as he feared his life was in danger.  

The Veteran's service treatment records are negative for complaints, treatment, or a diagnosis of a psychiatric disorder.

Post-service records include the report of a February 2012 VA examination.  Upon examination and review of the claims file, the examiner diagnosed a mood disorder.  The examiner indicated that the current mood disorder was "less likely than not" incurred in or caused by service.  In providing the opinion, the examiner stated that based upon a review of the record and the examination, the Veteran's service treatment records were silent for such complaints, problems, or conditions.  The examiner stated that the Veteran's current mood disorder was related to his post-service psycho-social stressors, health concerns, and family stress.  

Subsequent VA outpatient treatment records dated in December 2012 through December 2014 indicate multiple additional psychiatric diagnoses, to include PTSD, schizoaffective disorder, adjustment disorder, and depressive disorder. 
Further, PTSD disability benefits questionnaires dated in March 2013 and April 2013 note diagnoses of PTSD.  In noting such diagnoses, the VA examiners referenced the Veteran's report of witnessing sexual abuse during service. 

Given the multiple additional VA psychiatric diagnoses following the April 2011 VA examination, the Board finds that clarification is needed before the appeal may be adjudicated.  In addition, for each current psychiatric diagnosis, the prospective VA examiner must provide an opinion as to whether such diagnosis is related to the Veteran's active service.  Thus, another VA medical examination and opinion are necessary to make a determination in this case.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006); Clemons, 23 Vet. App. at 5.  ]

Finally, the Veteran receives ongoing treatment for his psychiatric disorders from the VA Medical Center in Miami, Florida.  The most recent VA outpatient treatment records in the claims file are dated in December 2014 from such facility.  On remand, ongoing relevant treatment records must be obtained and associated with the record.  38 C.F.R. § 3.159(c)(2).   

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran a letter explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A, the need for additional evidence regarding the claim on appeal, now characterized as service connection for an acquired psychiatric disorder, to include a mood disorder, posttraumatic stress disorder (PTSD), schizoaffective disorder, adjustment disorder, and depressive disorder.  This letter must inform the Veteran about the information and evidence that is necessary to substantiate the claim, and provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran.

2.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  

Regardless of the Veteran's response, the RO must obtain VA outpatient treatment records from the VA Medical Center in Miami, Florida dated in December 2014 to the present.  

All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

3.  Thereafter, the Veteran should be afforded a VA psychiatric examination to address the nature and etiology of any psychiatric disorder that he may have.  The Veteran's claims file and all electronic records must be made available to the psychiatrist, and the psychiatrist must specify in the report that these records have been reviewed.  The psychiatrist must specify the dates encompassed by the electronic records.  All pertinent symptomatology and findings must be reported in detail.  Any diagnostic tests and studies must be accomplished.  

Based on the claims file review, the Veteran's lay contentions, and the results of the examination, the examiner should render a multi-axial diagnosis.  For each Axis I diagnosis, the examiner should provide an opinion as to whether it is at least as likely as not (e.g., a 50 percent or greater probability) that the diagnosis is etiologically related to service. 

All opinions and conclusions rendered by the examiner must be supported by a complete rationale, with consideration of the evidence of record and the Veteran's own lay contentions.  If an opinion cannot be made without resort to mere speculation, this must also be fully explained.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

4.  The Veteran must be advised of the importance of reporting to the scheduled VA examination and of the possible adverse consequences, to include the denial of his claim, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2014).  A copy of the notification letter sent to the Veteran advising him of the time, date, and location of the scheduled examination must be included in the claims folder and must reflect that it was sent to his last known address of record.  If he fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable.

5.  Thereafter, readjudicate the Veteran's claim, with application of all appropriate laws and regulations, including consideration of any additional information obtained as a result of this remand.  If the decision with respect to the claim remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


